MEMORANDUM **
Richard T. Sansone appeals pro se the district court’s judgment dismissing, pursuant to Fed.R.Civ.P. 12(b)(6), his 42 U.S.C. § 1983 action alleging that defendants violated his constitutional rights by arresting him and searching his apartment without a warrant, failing to provide him with a Miranda warning, and withholding evidence in his state criminal proceedings. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal, TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir.1999), and we affirm.
The district court properly dismissed Sansone’s Fourth Amendment claim because the complaint failed to allege an actual, compensable injury which did not encompass the injury of being convicted and imprisoned. See Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir. 1995) (per curiam).
The district court properly dismissed the remaining claims because the complaint did not allege that Sansone’s conviction was invalidated. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by tire courts of this circuit except as may be provided by 9th Cir. R. 36-3.